Exhibit 4(c)3 ALLETE 2007 Form 10-K SUPERIOR WATER, LIGHT AND POWER COMPANY 2915 Hill Avenue, Superior, WI 54880 To U.S. BANK NATIONAL ASSOCIATION (formerly First Bank (N.A.)) As Trustee Under Superior Water, Light and Power Company's Mortgage and Deed of Trust, Dated as of March 1, 1943 NINTH SUPPLEMENTAL INDENTURE Dated as of October1, 2007 This instrument drafted by Bell, Gierhart & Moore, S.C. Madison, WI TABLE OF CONTENTS Section Heading Page Parties 1 Recitals 1 ARTICLE I BONDS OF THE EIGHTH SERIES 7 Section 1.1 7 ARTICLE II MISCELLANEOUS PROVISIONS 10 Section 2.1 10 Section 2.2 10 Section 2.3 10 Section 2.4 10 Section 2.5 10 Section 2.6 10 Signature Page 11 ATTACHMENTS TO SUPPLEMENTAL INDENTURE: EXHIBIT A - Form of Bond of the Eighth Series NINTH SUPPLEMENTAL
